Case 2:12-cr-20733-MFL-MAR ECF No. 60 filed 06/26/20          PageID.284    Page 1 of 3



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                               Case No. 12-cr-20733
                                                      Hon. Matthew F. Leitman
v.

STEVIE LEON MOORE,

           Defendant.
____________________________________________________________________/

                 ORDER TO CLARIFY EXHAUSTION STATUS

      Defendant Stevie Leon Moore is currently incarcerated at Ashland FCI. On May

18, 2020, Moore filed an Emergency Request for Compassionate Release under 18

U.S.C. § 3582(c)(1)(A). (See Request for Release, ECF No. 58.)

      Under Section 3582(c)(1)(A), a defendant may not file a motion for

compassionate release until “after the defendant has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.”        The exhaustion requirement in

Section 3582(c)(1)(A) is “mandatory” and is not subject to any “judge-made

exceptions.” United States v. Alam, --- F.3d ---, 2020 WL 2845694, at *2–4 (6th Cir.

June 2, 2020).

      It does not appear as if Moore has satisfied this exhaustion requirement, but he

has not given the Court enough information to determine whether he has done so.

                                           1
Case 2:12-cr-20733-MFL-MAR ECF No. 60 filed 06/26/20           PageID.285    Page 2 of 3



Therefore, the Court hereby DIRECTS Moore to file a supplement to his request that

informs the Court whether he has submitted a written request for compassionate release

to the warden at Ashland FCI.        If Moore has submitted a written request for

compassionate release to the warden at Ashland FCI, then Moore shall also inform the

Court of the date on which he submitted the request, whether the warden responded to

the request, and the date of the warden’s response (if any).

       If Moore has not submitted a request for compassionate release to the warden,

then the Court will dismiss his current filing (ECF No. 58) without prejudice. In that

event, Moore would be permitted to refile a motion seeking compassionate release upon

exhausting his remedies.

       The Court advises Moore that – if he has not already done so – he should submit

a request for compassionate release to the warden at Ashland FCI if he wishes to file a

later motion for compassionate release in this Court. Submitting a request to the warden

is the first step in the process of seeking compassionate release, and making the request

will permit Moore (after he has either exhausted his administrative remedies or waited

30 days after the warden received his request) to file a motion for compassionate release

in this Court.

       IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE

Dated: June 26, 2020


                                           2
Case 2:12-cr-20733-MFL-MAR ECF No. 60 filed 06/26/20        PageID.286    Page 3 of 3




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 26, 2020, by electronic means and/or ordinary
mail.

                                              s/Holly A. Monda
                                              Case Manager
                                              (810) 341-9761




                                          3
